Citation Nr: 1433933	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1950 to February 1954, and April 1954 to September 1959.  He died in July 2008.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

On the January 2010 VA Form 9, the appellant requested a Travel Board hearing. The RO scheduled the appellant for a January 2011 Travel Board hearing, the appellant canceled the hearing, and there is no indication that she has attempted to reschedule a hearing.  As a result, the Board deems her hearing request withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran died in July 2008 and his death certificate indicates that the immediate causes of death were acute myocardial infarction and arteriosclerotic heart disease.

2.  At the time of the Veteran's death, he was service-connected for post-operative residuals of an excision of the head of the radius and displaced fragments secondary to subluxation and traumatic hemorrhage into left elbow joint.

3.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 101, 1112, 1113, 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the claimant must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  A DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

Regarding the appellant's claim for service connection for cause of death, the appellant was sent a letter in February 2009, prior to the March 2009 rating decision on appeal, which informed her how VA could help her obtain evidence in support of her claims.  The appellant was also advised how to substantiate claims for accrued benefits, death pension, and service connection for cause of death.  The notice letter also informed the appellant about how ratings and effective dates for service connected disabilities are assigned.  

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional relevant information exists.

The Board notes that a medical opinion was not obtained in this case.  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  However, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the court clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. § 5103A(a)(2).  The Veteran's cause of death is documented as acute myocardial infarction and arteriosclerotic heart disease.  As explained below, there is no competent evidence to suggest a relationship between the cause of his death and his military service or a service connected disability.  He had only established service-connection for a left elbow condition.  There is no evidence of treatment for or symptoms of a heart condition in service treatment records or within a year of separation.  Thus, the Board finds that there is no reasonable possibility that a medical opinion would aid in substantiating this claim.  Thus, a medical opinion is not warranted.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA opinions regarding the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the appellant. 

The appellant has been accorded ample opportunity to present evidence and argument in support of her claim.  See 38 C.F.R. § 3.103.

II.  Entitlement to Service Connection for Cause of Death

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306.

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

Certain conditions, including heart valve conditions, are presumed to have been incurred in service if it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The Veteran died in Veteran died in July 2008 and his death certificate indicates that the immediate causes of death were acute myocardial infarction and arteriosclerotic heart disease.  At the time of the Veteran's death, he was service-connected for post-operative residuals of an excision of the head of the radius and displaced fragments secondary to subluxation and traumatic hemorrhage into left elbow joint.  There is no indication that the Veteran's heart condition had its onset in service or within a year of separation from service.  As a result, direct and presumptive service connection on the basis of a chronic condition manifesting within a year of separation are not warranted.

The Board notes that the appellant has made no specific allegation as to the link between military service and the Veteran's cause of death.  In her October 2009 Notice of Disagreement, the appellant referenced evidence submitted with an April 2009 letter.  The Board has reviewed this evidence, however, it does not establish a link between the Veteran's military service and the acute myocardial infarction and arteriosclerotic heart disease that ultimately caused his death.

As the Veteran was not service-connected for any heart condition before his death; there is no evidence that the Veteran's heart condition was related to his military service; and there is no evidence that he died from any diseases that were service-connected, the Board finds that service connection for cause of death is not warranted.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As a result, the Board finds that service-connection for the Veteran's cause of death, in this case acute myocardial infarction and arteriosclerotic heart disease, is not warranted on a presumptive or direct basis.

The Board is deeply sympathetic to the appellant's loss of her husband and acknowledges his war time service.  However, the Board is bound by the statutes enacted by Congress and as a result of their application, must find that a preponderance of the evidence is against the appellant's claim.  


ORDER

Entitlement to service connection for cause of death is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


